Citation Nr: 1214808	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-44 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1968 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A May 2011 Board decision denied entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which entered an October 2011 Order, pursuant to a Joint Motion for Remand (JMR), vacating the May 2011 Board decision and remanding the case to the Board for compliance with the JMR.  

In the May 2011 Board decision it was noted that the Veteran had not appealed a March 2002 rating decision, of which he was notified by letter later that month, which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  He is service-connected for PTSD, rated 50 percent disabling.  Noncompensable ratings are in effect for his remaining service-connected disorders.  Thus, he does not met the schedular criteria for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  However, he is now in receipt of Social Security Administration disability benefits for right carpal tunnel syndrome and for right ulnar nerve entrapment.  In the November 2009 Statement of Accredited Representative, VA Form 646, it was stated that the Veteran had retired due to work related physical disability.  However, it was further reported that he had a number of psychiatric symptoms.  

At the August  2009 RO hearing there was an indication that the Veteran was not claiming a TDIU rating because he did not met the criteria under 38 C.F.R. § 4.16(a).  However, the possibility of claiming an extraschedular TDIU rating was raised and the matter was to be discussed with his representative.  Pages 12 thru 14 of the hearing transcript.  As the Board is unable to ascertain whether the Veteran seeks to reassert a claim for a TDIU rating, even if on an extra-schedular basis, this matter is referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Veteran's last VA psychiatric rating examination was in November 2006 but that at an August 2009 RO hearing the Veteran stated that his PTSD had become worse.  The JMR concluded that this triggered a VA duty to provide the Veteran with a contemporaneous VA rating examination, citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In correspondence from the Veteran's service representative, dated in March 2012, it was stated that the Veteran lived near Philadelphia, Pennsylvania, but that traveling to the Pittsburgh, Pennsylvania, RO was too difficult.  Rather, he had been using the Wilmington, Delaware, RO for the past two years.  It was requested that any additional case development be handled by the Wilmington, Delaware, RO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the severity of his service-connected PTSD.  

An attempt should be made to accommodate the Veteran by scheduling the examination at the VA facility closest to his residence, if possible.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file should be made available for review of the Veteran's pertinent medical history.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the service-connected PTSD on the Veteran's occupation and social functioning and on his activities of daily life.  The examiner is asked to identify all of the clinical signs and manifestations associated with the Veteran's PTSD and to discuss: (1) whether the Veteran's PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; and (2) whether the Veteran has total occupational and social impairment due to (or as a result of) his PTSD symptoms.

The examiner is also asked to discuss whether the Veteran's PTSD alone renders him incapable of performing the physical and mental acts required for employment, given his educational and occupational history and background. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above development, readjudicate the issue of entitlement to an initial disability rating greater than 50 percent for PTSD, in light of all pertinent evidence and legal authority, including consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(a)-(b).  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

